AMY, J.,
dissenting.
hi respectfully disagree that a reversal is required in this case. Rather, I find the jurisprudence on this point fact specific and dependent upon circumstances not present here. In my opinion, this matter must be resolved by application of La.Civ. Code art. 938(B), which states that: “If a successor exercises his rights of ownership after the qualification of a succession representative, the effect of that exercise is subordinate to the administration of the estate.” The record indicates that the ad-ministratrix in this case demonstrated to the trial court’s satisfaction that the liabilities of the succession exceeded its assets. Thus, it seems to me that a motion for eviction, within the confines of the succession, was within the administratrix’s authority.
*690Accordingly, I would affirm the trial court’s ruling.